DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This is a reissue application of US 9,593,365 which issued 3/14/17 with original claims 1-43.  The patent is subject to terminal disclaimer over 14/111,482, now 10,030,261 filed 10/11/13 (see 14/434,274, DIST.E.FILE 8/29/16).  A terminal disclaimer has been filed within the instant reissue over same US 10,030,261 (DIST.E.FILE 2/26/21).   The 3.5 yr Maintenance Fee was paid 9/14/20.
Claims 1-56 are pending in the instant application.  
This Office Action is in response to the amendment filed on 10/1/2021.
All previous rejections not reiterated in this Office Action are withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 6-9, 11-25, 30-37, 40, 41, 43-50, 52-56 is/are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by Church (WO 2012/048341).
The nature of the invention of claim 44 is a method of analyzing nucleic acid in a tissue sample comprising the steps of a) contacting a tissue sample with a capturing probe immobilized on a substrate, wherein the capturing probe comprises a positional domain and a capturing domain; b) hybridizing nucleic acid of the tissue sample to hybridize to the capture probes; c) amplifying the captured nucleic acid molecules; d) labeling the amplified nucleic acid molecules at the same time or following the amplification step; e) detecting a signal from the labeled amplified nucleic acid molecule.  
Church teaches analysis of tissue samples comprising cells, including cells in culture as recited by the instant claims also directed to suspensions (¶8, 9, 11, 46-47, 70-73, claims 1 and 8-9).  For example, [008] discloses “the invention consists of an approach for bar-coding many single cells in a complex mixture of cells”, which reads on “tissue,” as disclosed in the ‘365 patent, “Thus, a tissue sample may be defined as a sample of tissue comprising one or more cells. It may include a suspension of cells,” (‘365 28:37-40). “Whilst single cell resolution may be a preferred and advantageous feature of the present invention…,” the claims are not so limited (‘365 27:35-36).

Regarding claims 45 and 46, Church discloses the target nucleic acid from tissue sample comprise mRNA (see page 4, paragraph [010], lines 1-2, page 9, paragraph [031], lines 1-4).
Regarding claim 47, Church discloses imaging the tissue sample (see paragraph [017] pages 5-6, and Figure 4).  
Regarding claim 48, Church discloses imaging the sample prior to amplification (see page 7, paragraph [021] and Figure 8).  
Regarding claim 49, Church discloses detecting comprises sequencing (see page 10, paragraph [030]).
Regarding claim 50, Church discloses performing fluorescent in situ sequencing (see page 23, paragraph [058]).
Regarding claim 52, the image in Figure 4 shows two-dimensional spatial resolution of the nucleic acid molecule (see Figure 4).
Regarding claim 53, Church discloses the solid support (subject substrate) may be a slide or chip (see page 19, paragraph [051], lines 3 and 4).  
Regarding claim 54, Church discloses the capture probe may comprise oligo-dT which will anneal to mRNA polyA tails, which read on capture probe have 3’ end to function as a reverse transcriptase primer (see page 10, paragraph [031], lines 2-4).  

Regarding claim 56, Church discloses the positional domain is 5’ relative to the capture domain (see Figure 6A).
The nature of the invention of claim 1 is a method of analyzing RNA in a tissue sample comprising: a) providing capturing probes immobilized on substrate, wherein the probe comprises a capture domain and has a free 3’ end to function as a reverse transcriptase primer; b) contacting the substrate with a tissue sample comprising cells and hybridizing RNA to said capture probe; c) generating cDNA molecules from the captured RNA molecules; d) labeling the cDNA molecules at the same time or after the cDNA is generated; e) detecting a signal from the labeled cDNA molecules; and f) imaging the tissue sample, wherein the imaging can occur any time before or after step c).  
Regarding claim 1, Church discloses an oligonucleotide attached to the solid support comprise a sequencing primer region (which will be used to facilitate sequencing of barcode), a degenerative region (the barcode), and an annealing primer region, which has a sequence complementary to the target nucleic acid sequence(s) of interest (see page 8, paragraph [025], lines 1-5).  This annealing primer read on the capture domain of the capture probe in claim 1 so that step a) of claim 1 is anticipated.  Church discloses using said immobilized oligonucleotide for emulsion PCR in the presence of a single cell (see paragraph [027], lines 1-3), which read on step b) of claim 1 “contacting a tissue sample comprising cells with an object substrate and allowing RNA of the tissue sample to hybridize to the capture probe under a set of conditions.” Church discloses the capture probe may comprise oligo-dT which will anneal to mRNA polyA tails, which read on step c) of claim 1 generating cDNA molecules from the captured RNA 
Regarding claim 6, the claim is interpreted as steps f)-j) are all optional. 
Church discloses an oligonucleotide attached to the solid support may comprise a sequencing primer region (which will be used to facilitate sequencing of barcode), a degenerative region (the barcode), and an annealing primer region, which has a sequence complementary to the target nucleic acid sequence(s) of interest (see page 8, paragraph [025], lines 1-5).  The barcode and annealing primer read on the positional domain and capture domain for reasons discussed above.  
Regarding claims 7 and 8, the limitations further limits optional steps claim 6, therefore, not necessarily performed.
Regarding claim 9, Church discloses washing object substrate, the beads (see page 29, paragraph [077]). Since claim 9 does not specify when this washing step occurs, the disclosure of Church meets this limitation.
Regarding claim 11, Church discloses that the solid support may be a bead array (see page 20, paragraph [052], line 1).

Regarding claim 13, Figure 8A-8H from Church showed multiple images of bead clonality in emulsions, specifically 8A shows optimal amount of starting template, 8B shows sequencing of barcode, and 8E shows barcoded beads in the presence of lysed cells in emulsion post-amplification (see page 7, paragraph [021]). Since the specification define “correlating,” this step may be a mental step so that simply looking at the figures 8A-8H meets the limitation.
Regarding claims 14-16, Church discloses incorporate nucleotide queried by different fluorophores (see page 32, paragraph [088], lines 2-4).
Regarding claim 17, Church discloses imaging the substrate such that signal from labelled cDNA is detected (see page 7, paragraph [021]).
Regarding claim 18, the intended purpose of the method being “a method for the identification of transcriptionally active tumour cells” does not result in different steps between the claimed method and the prior art method to patentably distinguish the claimed invention from the prior art. With respect to the application of the nucleic acid analysis method, Church disclose that the biological sample such as cancer samples may be used (see page 18, paragraph [48], last line), and meets the limitation of claim 18.
Regarding claim 19, Church discloses that the substrate is imaged using white light and fluorescence (see 7, paragraph [021] and Figure 8).
Regarding claim 20, Church discloses that the annealing primer attached to the solid support may be DNA (see page 8, paragraph [025], line 5).  

Regarding claim 22, Church discloses each discrete area of a support will be uniquely barcoded with a plurality of target barcode oligonucleotides (see page 8, lines 4-6).
Regarding claim 23, Church discloses that the immobilized oligonucleotide barcoded primer further comprises a sequencing primer domain, 5’ to the annealing primer, which meets the limitation of a universal domain for amplifying the generated DNA molecules (see page 6, paragraph [019], Figure 6A).
Regarding claim 24, Church discloses the annealing primer may be polyT or polyU DNA, wherein polyT may be 25 nucleotides (see page 10, paragraph [031], lines 2-3, Table 4, SEQ ID NO: 9).
Regarding claim 25, Church discloses the annealing primer is directed or indirectly immobilized on the solid support by their 5’ end including covalent attachment, hybridization, affinity attachment, magnetic attachment (see page 20, paragraph [053], lines 3-4).  
Regarding claim 30, Church discloses solid support made from polystyrene, glass, cellulose, nylon among others (see page 20, paragraph [052], lines 4-6).
Regarding claim 31, Church discloses that the tissue sample may be a tissue section (see paragraph [046], last line).  
Regarding claims 32-34, Church discloses an oligonucleotide attached to the solid support may comprise a sequencing primer region (which will be used to facilitate sequencing of barcode), a degenerative region (the barcode), and an annealing primer region, which has a sequence complementary to the target nucleic acid sequence(s) of interest (see page 8, paragraph 
Regarding claims 35 and 36, Church discloses that the substrate is imaged using white light and fluorescence (see 7, paragraph [021] and Figure 8).
Regarding claim 37, Church discloses that the cell is lysed before the amplification step, which meets the limitation of modifying the tissue sample (see page 9, paragraph [029], lines 1-4).
Regarding claims 40-41 and 43, Church discloses that the solid support may be beads or bead array (see paragraph [052], 1st line), wherein the beads may be made of different material such as polystyrene, glass, cellulose, nylon and acrylic polymer (see page 20, paragraph [052], lines 4-6).  Since the specification does not what is considered “suitable for use as a sequencing platform” or “next generation sequencing technologies,” the beads disclosed by Church is considered to meet this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church, in view of Shyamala et al (previously cited).  
Claim 2 is drawn to a method of analysis RNA in a tissue sample comprising steps a)-f) of claim 1, and repeating the steps of a)-e) of claim 1 using a different set of condition for the hybridization step in b), and compare the intensity or resolution of the detected signal from labeled cDNA.  
Church teaches each and every steps of a)-f) of claim 1 (see 102e rejection above).  Church teaches when preparing oligonucleotide attached solid support, different concentration of primer were used (see page 29, Table 1). Church teaches different types of beads were used under similar conditions in two different emulsion PCR (see Table 2 and Table 3, and paragraph [083]).
The difference between the claimed method and teaching from Church is that Church does not specifically teach altering hybridization condition to select optimal signal.  
nd paragraph). 
It would have been obvious to an ordinary skilled in the art that changing a specific condition in the hybridization step to optimize the signal detection based on the teaching from Church and Shyamala. Varying of a specific condition for hybridization, i.e. primer concentration and salts concentration in reaction buffer, to achieve the optimum signal readout is well-known and established practice as evidenced by the teaching from Shyamala et al.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Claims 3-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church, in view of RU2410439C1.
Claim 3 recites an additional step to claim 1 of “g’) removing the labeled cDNA from at least one portion of the surface of the substrate object.” Claim 4 depends on claim 3 and includes step k) for correlating the sequence information with imaging. Claim 5 further limits claim 3 that removing cDNA is removed by laser ablation.  

RU2410439C1 teaches a method of removing DNA sample immobilized on a solid support, a biochip, by ablation with laser (see page 3 of translation, paragraph [0014], paragraph [032]-[041]).  The ‘439 patent demonstrates that the DNA removed from solid support by laser ablation maintains their molecular structure as confirmed by PCR sequencing (see page 5 of translation, paragraph [0047]).  ‘439 patent teaches this method makes it possible for direct comparison of the sequences hybridized on biochip between biochip made by different manufacturer, and between experiments done by different laboratories because the molecular structure of the nucleic acid hybridized on the chip is preserved (page 1 of translation, paragraph [0004], 14-20, page 2, paragraph [0008], page 3-4, paragraph [0011]-[0013]).
It would have been obvious to an ordinary skilled in the art that the method of analyzing nucleic acid from a tissue sample have many potential different application as suggested by Church, such as study of genomes, transcriptomes, proteomes, metabolic pathways of complex cell samples (see paragraph [023]).  The ‘439 patent suggests that the reproducibility of the detection assay from a high throughput screening is critical. The ordinary skilled in the art would be motivated to use laser ablation to remove the labeled cDNA from the surface of the solid support (such as an array taught by Church) because the ‘439 patent demonstrated that laser ablation of DNA from  maintains DNA structure, so that direct comparison of the sequences hybridized to the solid support is possible.  The ordinary skilled in the art would have reasonable expectation of success to use laser ablation to remove labeled cDNA from the solid support .
Claims 10, 26-29 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church, in view of Rigatti (US 8,198,028).
Regarding claims 10 and 42, Church teaches a method of analyzing RNA comprising at least steps a)-e) of claim 6, and steps a)-f) of claim 1 (see above). Church teaches beads and bead arrays are used in exemplary embodiments (see paragraph [052]), wherein the capture probe may be attached by a variety of prior art known method such as hybridization, covalent attachment and affinity attachment (see paragraph 053]).  However, Church does not specifically teach that each oligonucleotide primer is immobilized on the subject substrate by bridge amplification to form a local colony of capture probe such that each species of capture probe occupies a distinct position on the object substrate.  
Rigatti teaches a method of forming bead array with nucleic acid attached thereof, comprising: a) providing a surface comprising one or more primer oligonucleotides attached to the surface; b) providing a pool of beads, wherein the beads in the pool have a plurality of templates attached; c) arraying the beads onto the surface by hybridizing the template and primer oligonucleotides; and d) extending the primers to produce copies of the templates attached to the surface (see col. 33, lines 1-20), wherein the beads in step b) is amplified by bridge amplification with two primers immobilized on the beads (see col.33, lines 26-29, and Figure 2).  Rigatti teaches such methods generates arrays that using beads to control the density of the features on the array.
It would have been obvious to an ordinary skilled in the art that the bead array used in the nucleic acid analysis method taught by Church may be made by the method taught by Rigatii.  
Regarding claims 26-29, Church teaches a method of analyzing RNA comprising at least steps a)-f) of claim 1 (see above). Church teaches the capture probe may be attached by a variety of prior art known method including hybridization (see paragraph [053], line 4).  Church provides an example of immobilized nucleic acid molecule on a bead comprising sequencing primer, barcode and annealing primer with 5’ attached to the bead (see Figure 1A).
However, Church does not specifically teach that the capture probe comprises upstream sequence that is capable of hybridizing to 5’ end of surface probes that are immobilized on the object substrate (claim 26) by their 3’ end (claim 27), wherein the surface probes comprises a sequence complementary to at least part of the capture domain; and at least part of a universal domain (claim 28) and a positional domain (claim 29).
Rigatti illustrates a method of attaching nucleic acids to solid support by hybridization of oligonucleotide to a surface primer (see col.18, lines 31-36, and Figure 2). 
It would have been obvious to an ordinary skilled in the art that attaching the primer oligonucleotide illustrated in Figure 1A (Church) to a solid support by hybridization method would necessarily require a surface probe that the primer oligonucleotide may be hybridize to, wherein the surface probe is immobilized to the solid support by their 3’ end so that it can .
Claims 38 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church, in view of Emmert-Buck et al (Science, 1996. Vol.274, pages 998-1001).
Regarding claims 38 and 39, Church teaches the biological sample to be analyzed may include samples from a variety of sources including multiple tissue, tissue section and biopsy (see paragraph [046] on pages 17-18).
However, Church does not teach details on how each biological sample may be modified including dissecting using laser capture microdissection.
Emmert-Buck et al. teach when analyzing DNA, RNA or protein from heterologous tissue, problems may arise because the input may not come from the population of cells that exhibiting the characteristic of disease morphology (see page 998, 2nd col., 2nd paragraph, lines 1-6).  Emmer-Buck et al. teach a laser capture microdissection (LCM) system that can selective transfer and recover tissue samples from a variety of sources including frozen tissues, cytology cell preparations, formalin fixed tissues (see bridging paragraph of page 998-999).  Emmert nd col., 2nd paragraph, lines 1-3, and Figure 2 and 3).  
The ordinary skilled in the art would recognize that the nucleic acid analyzing method taught by Church involves using different starting material biological sample such as tissue section or surgical biopsy that may comprise heterologous cell populations.  The ordinary skilled in the art would be motivated to dissect a part of the sample that have cells comprise the nucleic acid of interest.  The ordinary skilled in the art would be motivated to use LCM to make such dissection because Emmer-Buck et al. demonstrated that LCM preserves the integrity of nucleic acid in tissue sample.  The ordinary skilled in the art would have reasonable expectation of success following the teaching from Emmer-Buck to modify the biological sample by LCM prior to perform nucleic acid analysis.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Claim 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church, in view of Yeung (US20080199929).
Regarding claim 51, Church teach steps a)-e) of claim 44 (see above). The difference between claim 51 and Church is that Church does not specifically indicate that the tissue sample is disposed in a gel matrix.
Yeung teaches a method for collecting cells following laser microdissection, wherein the cells from tissue sample is collected in agar gel (see page 4, 1st col., paragraph [054]).  
The ordinary skilled in the art would recognize that the nucleic acid analyzing method taught by Church involves using different starting material biological sample such as tissue section or surgical biopsy that may comprise heterologous cell populations.  It would have been .
Response to Arguments
Patent Owner’s arguments filed 10/1/21 have been fully considered but they are not persuasive.  
Patent Owner argues (pp. 15-16) with reference to (¶4, 7 and 10) that Church is generally related to single cell analysis and not a tissue sample comprising cells as claimed.  This argument however overlooks the direct teachings of Church to analysis of tissue samples comprising cells, including cells in culture as recited by the instant claims also directed to suspensions (Church ¶8, 9, 11, 46-47, 70-73, claims 1 and 8-9).  Similarly, the ‘365 patent teaches, “[T]thus, a tissue sample may be defined as a sample of tissue comprising one or more cells. It may include a suspension of cells,” (‘365 28:37-40). “Whilst single cell resolution may be a preferred and advantageous feature of the present invention…,” the claims are not so limited (‘365 27:35-36).  While Church also similarly teaches the advancement to single cell analysis from such samples (¶4), the reference is also not so limited, and as above, explicitly includes analysis of a tissue sample or portion thereof comprising cells as recited.  In particular, Examples 5-6 are further noted to include such analysis of multiple cells (Fig. 2D, 3D), allowing determination of the 
Patent Owner argues (p. 16) with reference to (¶30) that Church does not teach contemporaneous labeling of generated cDNA molecules.  This argument however overlooks the direct teachings of Church to fluorescent labelling of generated cDNA with Cy5, Cy3, TxRed or FITC (¶58, 88).  This incorporation meets the claim limitations as described within the ‘365 patent (36:31-48), particularly claims 3-4, 6, 10, 14-17, 34, 44, 49-50 and 57 directed to fluorescently labeled clonal amplicons.  In particular, Church, Examples 5, Fig. 4 shows clonality, referring to each single bead harboring one unique bar-code which has been successfully amplified onto the bead.  Clonality is detected and confirmed via a single fluorophore color per bead when querying a single position on the bar-code during sequencing (¶88).  
Patent Owner argues (pp. 16-17) with reference to Example 5, ¶88-89 and Fig. 4, that Church does not teach imaging a tissue sample or a portion thereof as recited.  Figure 4 of Church depicts beads uniquely labelled with one of 4 flurophores at position one of the bar-code.  Sequential sequencing is said to show that each transcript captured by the beads can be correlated to a unique starting cell because each cell is represented by a unique bar-code (¶17).  Thus, the comparison of the 4 different fluors (non-overlapping) in Figure 4 clearly shows multiple different originating cells as designated by the different fluors at each position within the emulsion (suspension).  The imaging of the multiple different beads representative of unique cells is via white light microscopy (Figure 4, ¶17, Example 5, ¶88-89) and thus meets the imaging claim recitations.  

	Regarding claim 44, patent Owner argues with reference to ¶18 and Figure 5E-F (pp. 17-18) that Church does not teach element a), however in contrast, Church meets this limitation.  Regarding Figure 5, Church teaches unique bar-coded oligonucleotides on a grid support, see Figure 5G.  In Figure 5F, each liposome can be fused directly with a single cell (or each barcoded emulsion can be fused with one cell in emulsion), (¶18).  In Figure 5G, sequencing query of the barcode region of rolling circle amplification (Rolony) demonstrated clonality.  Rolonies were ordered on a grid of 250 nanometer size feature (¶18), see also (¶51) noting when the oligonucleotide sequences are immobilized on a solid support in a grid (Example 6, Figure 5G), rather than a bead (Example 5, Figure 4).  Further, (¶90) notes liposomes were then fused to cells, allowing the annealing primer to anneal to the target nucleic acid of interest in each cell.  Figure 5 demonstrates the rolony are clonally amplified, because for each query of a single position only one fluorophore overlays for that position. Subsequent sequencing of the other nucleotide positions can be performed to identify the complete bar-codes (used to correlated to the single originating cell) and to identify the captured transcripts.   
	 Additionally Example 5, Figure 4 also meets the claim limitations as acknowledged in the teachings of Church at p. 8, lines 4-6, (¶24) in which immobilization is to a bead via the barcode, which is the unique position.  Note, this paragraph begins, “[I]in certain exemplary plurality of single cells,” (emphasis added).  ¶36 also clarifies the barcode sequence is located at a specific position on a larger polynucleotide sequence (e.g., a polynucleotide attached to a bead or grid).  Such is further depicted in Fig. 2D and 3D noting multiple cells.
	Accordingly, both Examples 5 and 6 barcode meet the recitation of element 44a), the positional domain corresponding to the capture probe position on the object substrate bead or grid, see also Figures 1C-E, 2D, 3D, further noting multiple cells. 
	 Regarding rejection over Church and Shyamala, patent owner argues (p. 19) that Church does not contact with cells or label contemporaneous with generation.  However, as above, Church is not deficient, explicitly showing fluorescently labeled cDNA amplicons which differ based on cell origin.  Patent Owner acknowledges the teachings of Shyamala Example 1, p. 36 arguing that cells were first lysed, however lysis is not excluded by the recitations.  Moreover, the 103 addresses the different contacting conditions in (b) repeated and selecting for optimum signal intensity or resolution (i).  Both Church and Shyamala are noted as teaching different (b) conditions, while Shyamala notes the differing resolutions provided with such variations and advantages therefore, see for example comparison of as few as 10 copies (p. 40) vs. 100% detection of 7.5 cps/ml (p. 41) amongst others.  Accordingly, Shyamala exemplifies varying (b) conditions for (h-i) comparing optimal intensity/resolution.
	Regarding rejection over Church and RU2410439C1, patent owner argues (pp. 19-20) Church does not contact with cells or label contemporaneous with generation.  However, as above, Church is not deficient, explicitly showing fluorescently labeled cDNA amplicons which 
Provides the advantage of maintaining the molecular structure as confirmed by PCR sequencing (see page 5 of translation, paragraph [0047]), also allowing direct comparison of sequences from different experiments (page 1 of translation, paragraph [0004], 14-20, page 2, paragraph [0008], page 3-4, paragraph [0011]-[0013]).  Accordingly, rejection is maintained.
	Regarding rejection over Church and Rigatti, patent owner acknowledges Rigatti describes forming bead arrays with attached nucleic acids but argues (p. 20) that Rigatti fails to teach elements (b-d).  However, as above, these are the elements taught by Church.  As in the cited rejection, Church also teaches beads and bead arrays ¶52, wherein the capture probe may be attached by hybridization, covalent attachment and affinity attachment ¶53, as well as a specific example of immobilized nucleic acid molecule on a bead comprising sequencing primer, barcode and annealing primer with 5’ attached to the bead (see Figure 1A).  Rigatti teaches immobilization via bridge amplification such that each species of capture probe occupies a distinct position on the object substrate (33:26-29, and Figure 2).  Rigatti also additionally illustrates a method of attaching nucleic acids to solid support by hybridization of oligonucleotide to a surface primer (see col.18, lines 31-36, and Figure 2).  Accordingly, rejection is maintained.
	Regarding rejection over Church and Emmert-Buck, patent owner acknowledges the teachings of laser capture microdissection but argues (p. 20) that it does not teach elements (b-d).  As above, these are the elements taught by Church.  As in the cited rejection, Church teaches the biological sample to be analyzed may include multiple tissues, tissue sections and biopsies (see paragraph [046] on pages 17-18).  In addition, Emmert-Buck  teaches when analyzing DNA, nd col., 2nd paragraph, lines 1-6).  Emmert-Buck teaches a laser capture microdissection (LCM) system can selectively transfer and recover tissue samples from a variety of sources including frozen tissues, cytology cell preparations and formalin fixed tissues (see bridging paragraph of page 998-999).  Emmert Buck demonstrates LCM of several different types of tissues and finds the advantage of little or no diminishment of PCR amplification of DNA or RNA following LCM processing (see page 999, 2nd col., 2nd paragraph, lines 1-3, and Figure 2 and 3).  Accordingly, rejection is maintained.
Regarding rejection over Church and Yeung, patent owner argues (p. 21) Yeung does not teach element (a).  However, as above, Church teaches element (a).  Yeung teaches advantageous collection of target cells following laser microdissection, wherein the cells from a tissue sample are collected in agar gel (see page 4, 1st col., paragraph [054]).  Accordingly, rejection is maintained.
Conclusion

Claims 1-56 stand rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Turner whose telephone number is (571)272-0894.  The examiner can normally be reached on M-H 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-271-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sharon Turner/            Primary Examiner, Art Unit 1636    

Conferees:

/Padmashri Ponnaluri/
Patent Reexamination Specialist, CRU 3991

Jean C. Witz
Supervisory Patent Reexamination Specialist, CRU 3991